DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 6-7 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
(A) The breadth of the claims;
(F) The amount of direction provided by the inventor; 
(G) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).

Claim 6 recites “wherein the predetermined deflection of the rotor blade towards the tower is greater than an allowed deflection for a non-jointed rotor blade” which requires a comparison of deflection in relation to a non-jointed rotor blade. The claim does not provide any limitations to the non-jointed rotor blade other than the rotor blade is non-jointed. Therefore, the claim scope includes all kinds of non-jointed rotor blade and there can be infinitely many non-jointed rotor blades, e.g., blades with different stiffness, length and other characteristics. Therefore the breath of the claim is infinitely large. 
However, the applicant’s disclosure does not provide sufficient directions to enable the full scope of the claimed invention. The specification does not establish limits of the allowed deflection and the characteristics of the non-jointed rotor blade to be compared. The specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
Because the scope of the claim requires a comparison of deflection with any non-jointed rotor blade, it would require deflection experimentation with all available non-jointed wind turbine blade to enable the full scope of the claim. The amount of experimentation required would be far more than one of ordinary skill in the art can process.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 6 is not enabled.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-5, 8, 15-19 recite relative claim term “about” which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 recites “wherein the predetermined deflection of the rotor blade towards the tower is greater than an allowed deflection for a non-jointed rotor blade”. However, the scope of an allowed deflection and a non-jointed rotor blade is not clearly defined. Therefore, the claim includes a comparison with an indefinite number of non-jointed rotor blades.
Similarly, claim 7 compares the weight of the internal support structures with a weight of an internal support structure for the non-jointed rotor blade. Similar analysis to claim 6 would also apply to claim 7 as claim 7 does not provide any limitations to the internal support structure for the non-jointed rotor blade to particularly point out and distinctly claim the subject matter.
Claim 17 recites “the rotor blade of claim 14, wherein the second pre-bend of the second blade segment is less than about 2 meters”. However, claim 14, which claims 17 depends upon, recites “the second blade segment being absent of a pre-bend”. Therefore, it is unclear if the second blade segment has a pre-bend or not. Furthermore, “the second pre-bend” lacks a proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llorente Gonzalez et al. (European Patent Document EP 1,953,383 A1), hereinafter Llorente.

As per claim 11, Llorente discloses a method of maximizing an overall blade pre-bend of a rotor blade, the method comprising: providing a first blade segment (7; figure 2) being absent of a pre-bend in a flap-wise direction (as shown; figure 2); providing a second blade segment (6) defining a pre-bend in the flap-wise direction (as shown; figure 2); and, securing the first and second blade segments together in opposite directions from a chord-wise joint (rigid connection between blade segments 6 and 7; paragraph [0025]) such that an overall pre-bend in the flap-wise direction away from the tower that allows for a predetermined deflection of the rotor blade towards the tower (as shown; figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Llorente, in view of Merzhaeuser (U.S. Pre-Grant Publication No. 2015/0369211).

As per claim 1, Llorente discloses a rotor blade for a wind turbine, comprising: a first blade segment (7; figure 2) and a second blade segment (6) extending in opposite directions from a chord-wise joint (rigid connection between blade segments 6 and 7; paragraph [0025]), each of the first and second blade segments comprising at least one shell member defining an airfoil surface (blade shell of segments 6, 7 defining an airfoil surface shown; figures 3-5), the first blade segment defining a first pre-bend in a flap-wise direction, the second blade segment defining a different, second pre-bend in the flap-wise direction, the first pre-bend being greater than the second pre-bend, the first and second pre- bends provide an overall pre-bend in the flap-wise direction away from a tower of the wind turbine that allows for a predetermined deflection of the rotor blade towards the tower (as shown, external segment 7 (first blade segment) has a greater pre-bend than the pre-bend of internal segment 6 (second blade segment) to allow a deflection of the rotor blade toward the tower; figure 2).
Llorente does not explicitly disclose an internal support structure. Merzhaeuser is a related prior art in that it deals with wind turbine blade made of two segments. Merzhaeuser teaches the internal structures of the blade segments including the beam structure received within a receiving section and the pin received in a pin joint slot allows to have a tight interference fit connection between the blade segments (Merzhaeuser, paragraphs [0023]-[0024]).
Llorente teaches the connection between the two segments can be executed by any known system (Llorente, paragraph [0025]). In order to joint two blade segments, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Llorente’s blade segments to incorporate Merzhaeuser’s internal structures because Merzhaeuser’s internal structure allows to joint two blade segments together (Merzhaeuser; paragraph [0023]).

As per claims 2-5, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 1. Llorente does not explicitly disclose wherein the first pre-bend of the first blade segment is greater than 3 meters (claim 2), wherein the first pre-bend of the first blade segment is greater than about 4 meters (claim 3), wherein the second pre-bend of the second blade segment is less than about 2 meters (claim 4), and wherein the overall pre-bend of the rotor blade ranges from about 4 meters to about 6 meters (claim 5). 
However, applicant’s disclosure does not teach any criticality to the claimed dimensions other than routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Llorente’s first pre-bend to be greater than 4 meters and the second pre-bend to be less than 2 meters such that the overall pre-bend of the rotor blade ranges from 4 meters and 6 meters since such modification would only require routine optimization. 

As per claim 6, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 1. Llorente further discloses wherein the predetermined deflection of the rotor blade towards the tower is greater than an allowed deflection for a non-jointed rotor blade (the deflection of blades 4 can be more than a non-jointed rotor blade having a very small allowed deflection; figure 2).

As per claim 7, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 6. Llorente further discloses wherein a weight of the internal support structures of the first and second blade segments is less than a weight of an internal support structure for the non-jointed rotor blade (the weight of the internal support structures of the first and second blade segments can be less than the weight of a non-jointed rotor blade having a very heavy internal support structure).

As per claim 8, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 1. Llorente further discloses wherein the chord-wise joint is located from about 70% to about 90% of a span of the rotor blade from a blade root thereof (as shown, the joint is located at about half the span of the rotor blade, i.e., about 70%; figure 2).

As per claim 9, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 1. Llorente further discloses wherein the first blade segment (7) corresponds to a blade tip segment of the rotor blade (as shown; figure 2) and the second blade segment (6) corresponds to a blade root segment of the rotor blade (as shown; figure 2).

As per claim 10, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 1. Llorente does not explicitly disclose wherein the first blade segment comprises a beam structure having a receiving end, the receiving end comprising at least one span- wise extending pin extending therefrom, the second blade segment comprising a receiving section that receives the beam structure of the first blade segment, the receiving section comprising a chord-wise member having a pin joint slot defined therethrough, the pin joint slot receiving the span-wise extending pin at the receiving end of the beam structure so as to secure the first and second blade segments together. 
However, Merzhaeuser teaches wherein the first blade segment (30; figure 5) comprises a beam structure (40) having a receiving end (54; figure 3), the receiving end comprising at least one span- wise extending pin (52) extending therefrom, the second blade segment (32; figure 5) comprising a receiving section (60) that receives the beam structure of the first blade segment (as shown; figure 5), the receiving section comprising a chord-wise member having a pin joint slot (86; figure 6) defined therethrough, the pin joint slot receiving the span-wise extending pin at the receiving end of the beam structure so as to secure the first and second blade segments together (as shown; figures 5, 6). By the combination of claim 1 above, incorporating the internal structures of Merzhaeuser to Llorente’s first and second blade segments to form a joint between the two blade segments, the modified structure would have all of claim 10 as the limitations only contain the internal structures of the blade segments for jointing the blade segments.

As per claims 12 and 13, Llorente discloses the method of claim 11. Llorente does not explicitly disclose wherein the first blade segment comprises a beam structure having a receiving end, the receiving end comprising at least one span- wise extending pin extending therefrom, the second blade segment comprising a receiving section that receives the beam structure of the first blade segment, the receiving section comprising a chord-wise member having a pin joint slot defined therethrough (claim 12) and wherein securing the first and second blade segments together in opposite directions from the chord-wise joint further comprises: inserting the beam structure of the first blade segment into the receiving section of the second blade segment; and, securing the span-wise extending pin of the receiving end of the beam structure within the pin joint slot of the receiving section (claim 13).
Merzhaeuser is a related prior art in that it deals with wind turbine blade made of two segments. Merzhaeuser teaches wherein the first blade segment (30; figure 5) comprises a beam structure (40) having a receiving end (54; figure 3), the receiving end comprising at least one span- wise extending pin (52) extending therefrom, the second blade segment (32; figure 5) comprising a receiving section (60) that receives the beam structure of the first blade segment (as shown; figure 5), the receiving section comprising a chord-wise member having a pin joint slot (86; figure 6) defined therethrough and wherein securing the first and second blade segments together in opposite directions from the chord-wise joint further comprises: inserting the beam structure of the first blade segment into the receiving section of the second blade segment (as shown; figure 5); and, securing the span-wise extending pin of the receiving end of the beam structure within the pin joint slot of the receiving section (bolt joint slot 86 for receiving bolt tube 52 of the beam structure 40 to form a tight interference fit bolted joint; paragraph [0024]). 
Merzhaeuser teaches the internal structures of the blade segments including the beam structure received within a receiving section and the pin received in a pin joint slot allows to have a tight interference fit connection between the blade segments (Merzhaeuser, paragraphs [0023]-[0024]). Llorente also teaches the connection between the two segments can be executed by any known system (Llorente, paragraph [0025]). In order to joint two blade segments, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Llorente’s blade segments to incorporate Merzhaeuser’s internal structures because Merzhaeuser’s internal structure allows to joint two blade segments together (Merzhaeuser; paragraph [0023]).

As per claim 14, Llorente discloses a rotor blade for a wind turbine, comprising: a first blade segment (7; figure 2) and a second blade segment (6) extending in opposite directions from a chord-wise joint (rigid connection between blade segments 6 and 7; paragraph [0025]), each of the first and second blade segments comprising at least one shell member defining an airfoil surface (blade shell of segments 6, 7 defining an airfoil surface shown; figures 3-5), the first blade segment defining a first pre-bend in a flap-wise direction (as shown; figure 1), the second blade segment being absent of a pre-bend in the flap-wise direction such that the first pre-bend provides an overall pre-bend in the flap-wise direction away from the tower that allows for a predetermined deflection of the rotor blade towards the tower (as shown; figure 1).
Llorente does not explicitly disclose an internal support structure. Merzhaeuser is a related prior art in that it deals with wind turbine blade made of two segments. Merzhaeuser teaches the internal structures of the blade segments including the beam structure received within a receiving section and the pin received in a pin joint slot allows to have a tight interference fit connection between the blade segments (Merzhaeuser, paragraphs [0023]-[0024]).
Llorente teaches the connection between the two segments can be executed by any known system (Llorente, paragraph [0025]). In order to joint two blade segments, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Llorente’s blade segments to incorporate Merzhaeuser’s internal structures because Merzhaeuser’s internal structure allows to joint two blade segments together (Merzhaeuser; paragraph [0023]).

As per claims 15-18, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 14. Llorente does not explicitly disclose wherein the first pre-bend of the first blade segment is greater than 3 meters (claim 15), wherein the first pre-bend of the first blade segment is greater than about 4 meters (claim 16), wherein the second pre-bend of the second blade segment is less than about 2 meters (claim 17), and wherein the overall pre-bend of the rotor blade ranges from about 4 meters to about 6 meters (claim 18). 
However, applicant’s disclosure does not teach any criticality to the claimed dimensions other than routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Llorente’s first pre-bend to be greater than 4 meters and the second pre-bend to be less than 2 meters such that the overall pre-bend of the rotor blade ranges from 4 meters and 6 meters since such modification would only require routine optimization. 

As per claim 19, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 14. Llorente further discloses wherein the chord-wise joint is located from about 70% to about 90% of a span of the rotor blade from a blade root thereof (as shown, the joint is located at about half the span of the rotor blade, i.e., about 70%; figure 1).

As per claim 20, Llorente, in view of Merzhaeuser, discloses the rotor blade of claim 14. Llorente further discloses wherein the first blade segment (7) corresponds to a blade tip segment of the rotor blade (as shown; figure 1) and the second blade segment (6) corresponds to a blade root segment of the rotor blade (as shown; figure 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koegler (U.S. Patent No. 10,047,719) teaches a wind turbine blade having a tip end segment with a pre-bend.
Merzhaeuser (U.S. Patent No. 10,451,031) teaches a wind turbine blade having a pre-bend.
Stege (U.S. Pre-Grant Publication No. 2015/0132141) teaches a wind turbine blade having a pre-bend.
Fukami (U.S. Pre-Grant Publication No. 2014/0234113) teaches a wind turbine blade having a pre-bend.
Nielsen (U.S. Pre-Grant Publication No. 2013/0195670) teaches a wind turbine blade having a pre-bend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745